Wright, C. J.,
dissenting. — With some hesitation, I wrote and concurred in the opinion delivered in the case of The State v. Guyer, 6 Iowa, 263. Subsequent thought has not strengthened by confidence in its correctness. I do not say that I now believe it to be incorrect, but I am not prepared to go beyond the principles and rules there recognized. The above conclusions of the majority does this, as I think, and therefore I cannot concur.
I do not understand that the instruction recognizes the rule that the wife is to be supported by other evidence, before she is to be believed. While the first part of the charge, is not clothed in so objectionable language as in the case of The State v. Guyer, and while I should hesitate very much in holding it erroneous, I think all chance for prejudice' is removed, by taking the instruction and considering it as a whole. I construe it thus: “ The wife stands in a peculiar relation to the husband, and by reason of this relation, her testimony should be examined with peculiar care and caution. It is to be taken and considered, however, with all the other testimony, and when thus examined, is to be re*358ceived or rejected, according as it may be believed to be true or false. Thus construed, I cannot regard it liable to any fair or reasonable objection. Jurors'examine the testimony of all witnesses in this way, so far at least, as to compare that objected to, with all that may be offered, in arriving at truth. In this view, (and I cannot treat it otherwise), the instruction is relieved of the objectionable features found in the Guyer case, and is not erroneous.